Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This communication is in response to Applicant's response filed under 37 C.F.R. § 1.111 in response to a Non-Final Office Action. Claims 1, 3, 5, 9, 11-13, 15, and 17 have been amended; No claims have been added or canceled. Claims 1-20 are subject to examination.

Allowable Subject Matter
Claims 3-4, 6, 11, 15-16, and 18 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot in view of the new grounds of rejection.

Claim Objections
Claim 13 objected to because of the following informalities:  Claim 13 is an apparatus claim but 2nd and 4th limitation begin as a method claim. Applicant may amend the limitations as follows:

determine whether the field indicates the first value or the second value:
…
transmit a second HARO-ACK feedback for the first HARO-ACK feedback group only over the HARQ-ACK TxOP if the field indicates the second value.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 5, 8-9, 12-13, 17, and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Karaki et al (Karaki hereafter) (US 20210075556 A1).

Regarding claim 1, Karaki teaches, A method, comprising: 
receiving at a user equipment (UE) (Karaki; the concepts and approaches are discussed in the context of communication between network node (gNB) and UE, Par. 0035) one or more first downlink control informations (DCIs) associated with first (Karaki; element PDCCH PUCCH Fig. 2; Multiple DCI … messages (e.g., on PDCCH … DCI signaling, e.g. an associated message, may include … Downlink assignment indicator (… DAI): that indicates the number of HARQ process that should reported, Par. 0038; The DAI in the DL scheduling DCI should be stepped by one as compared to the immediate preceding DL scheduling DCI, Par. 0041), one of the first DCIs including a field for indicating whether one or more second HARQ-ACK feedback groups are to be acknowledged over a HARQ-ACK transmission opportunity (TxOP) (Karaki; HARQ feedback transmission (e.g., UCI) is subject to LBT, Par. 0044) in addition to the first HARO-ACK feedback group, a first value of the field indicating the one or more second HARQ-ACK feedback groups are to be acknowledged over the HARQ-ACK TxOP, a second value of the field indicating no second HARQ-ACK feedback group is to be acknowledged over the HARQ-ACK TxOP (Karaki; a DCI may indicate whether the latest HARQ-ACK feedback from the UE was received by the gNB or not (this may be referred to as NFI, e.g. NFI bit or bit field). If it is not toggled (e/.g., value=0 or FALSE), acknowledgement signaling on the previous scheduled transmission occasion (also referred to as HARQ-ACK occasion) was not received, e.g. no PUCCH or PUSCH was received. The UE will automatically include the not received HARQ-ACK bits in the next reporting occasion … If it is toggled (e.g., 1 or TRUE), the last HARQ-ACK occasion was received by the gNB, … The UE will not include the previous HARQ-ACK bits in the next HARQ-ACK reporting occasion, Par. 0063); 
determining whether the field indicates the first value or the second value (Karaki; element NFI Fig. 6); 
transmitting a first HARQ-ACK feedback for the first HARQ-ACK feedback group and the one or more second HARQ-ACK feedback groups over the HARQ-ACK TxOP if the field indicates the first value (Karaki; the non -toggled NFI value at T+4, explicitly indicates that PUCCH was not received. In this case the DAI also count the PDSCH that should have been acknowledged in the previous PUCCH transmission, Par. 0067), and 
transmitting a second HARQ-ACK feedback for the first HARQ-ACK feedback group only over the HARO-ACK TxOP if the field indicates the second value (Karaki; the toggled NFI value tells the UE that the previous PUCCH was successfully received. The DAI corresponds to the unacknowledged PDSCH since the last feedback reception, Par. 0066).  

Regarding claim 9, Karaki teaches, A method, comprising: 
transmitting at a base station (BS) (Karaki; the concepts and approaches are discussed in the context of communication between network node (gNB) and UE, Par. 0035) one or more first downlink control informations (DCIs) associated with first downlink transmissions belonging to a first hybrid automatic repeat request acknowledgement (HARQ-ACK) feedback group (Karaki; element PDCCH PUCCH Fig. 2; Multiple DCI … messages (e.g., on PDCCH … DCI signaling, e.g. an associated message, may include … Downlink assignment indicator (… DAI): that indicates the number of HARQ process that should reported, Par. 0038; The DAI in the DL scheduling DCI should be stepped by one as compared to the immediate preceding DL scheduling DCI, Par. 0041), one of the first DCIs including a field for indicating whether one or more second HARQ-ACK feedback groups are to be acknowledged over a HARQ-ACK transmission opportunity (TxOP) (Karaki; HARQ feedback transmission (e.g., UCI) is subject to LBT, Par. 0044) in addition to the first HARQ-ACK feedback group, a first value of the field indicating the one or more second HARO-ACK feedback groups are to be acknowledged over the HARO-ACK TxOP, a second value of the field indicating no second HARQ-ACK feedback group is to be acknowledged over the HARQ-ACK TxOP (Karaki; a DCI may indicate whether the latest HARQ-ACK feedback from the UE was received by the gNB or not (this may be referred to as NFI, e.g. NFI bit or bit field). If it is not toggled (e/.g., value=0 or FALSE), acknowledgement signaling on the previous scheduled transmission occasion (also referred to as HARQ-ACK occasion) was not received, e.g. no PUCCH or PUSCH was received. The UE will automatically include the not received HARQ-ACK bits in the next reporting occasion … If it is toggled (e.g., 1 or TRUE), the last HARQ-ACK occasion was received by the gNB, … The UE will not include the previous HARQ-ACK bits in the next HARQ-ACK reporting occasion, Par. 0063); 
receiving a first HARQ-ACK feedback for the first HARQ-ACK feedback group and the one or more second HARQ-ACK feedback groups over the HARQ-ACK TxOP when the field has the first value (Karaki; element NFI Fig. 6; the non -toggled NFI value at T+4, explicitly indicates that PUCCH was not received. In this case the DAI also count the PDSCH that should have been acknowledged in the previous PUCCH transmission, Par. 0067): and 
receiving a second HARO-ACK feedback for the first HARO-ACK feedback group only over the HARQ-ACK TxOP when the field has the second value (Karaki; element NFI Fig. 6; the toggled NFI value tells the UE that the previous PUCCH was successfully received. The DAI corresponds to the unacknowledged PDSCH since the last feedback reception, Par. 0066).

Regarding claim 13, Karaki teaches, An apparatus, comprising circuitry configured to: 
receive one or more first downlink control informations (DCIs) associated with first downlink transmissions belonging to a first hybrid automatic repeat request acknowledgement (HARQ-ACK) feedback group (Karaki; element PDCCH PUCCH Fig. 2; Multiple DCI … messages (e.g., on PDCCH … DCI signaling, e.g. an associated message, may include … Downlink assignment indicator (… DAI): that indicates the number of HARQ process that should reported, Par. 0038; The DAI in the DL scheduling DCI should be stepped by one as compared to the immediate preceding DL scheduling DCI, Par. 0041), one of the first DCIs including a field for indicating whether one or more second HARQ-ACK feedback groups to be acknowledged over a HARQ-ACK transmission opportunity (TxOP) (Karaki; HARQ feedback transmission (e.g., UCI) is subject to LBT, Par. 0044) in addition to the first HARQ-ACK feedback group, a first value of the field indicating the one or more second HARQ-ACK feedback groups are to be acknowledged over the HARO-ACK TxOP, a second value of the field indicating no second HARO-ACK feedback group is to be acknowledged over the HARO- ACK TxOP (Karaki; a DCI may indicate whether the latest HARQ-ACK feedback from the UE was received by the gNB or not (this may be referred to as NFI, e.g. NFI bit or bit field). If it is not toggled (e/.g., value=0 or FALSE), acknowledgement signaling on the previous scheduled transmission occasion (also referred to as HARQ-ACK occasion) was not received, e.g. no PUCCH or PUSCH was received. The UE will automatically include the not received HARQ-ACK bits in the next reporting occasion … If it is toggled (e.g., 1 or TRUE), the last HARQ-ACK occasion was received by the gNB, … The UE will not include the previous HARQ-ACK bits in the next HARQ-ACK reporting occasion, Par. 0063); 
determining whether the field indicates the first value or the second value (Karaki; element NFI Fig. 6): 
transmit a first HARQ-ACK feedback for the first HARQ-ACK feedback group and the one or more second HARQ-ACK feedback groups over the HARQ-ACK TxOP if the field indicates the first value (Karaki; the non -toggled NFI value at T+4, explicitly indicates that PUCCH was not received. In this case the DAI also count the PDSCH that should have been acknowledged in the previous PUCCH transmission, Par. 0067); and 
transmitting a second HARO-ACK feedback for the first HARO-ACK feedback group only over the HARQ-ACK TxOP if the field indicates the second value (Karaki; the toggled NFI value tells the UE that the previous PUCCH was successfully received. The DAI corresponds to the unacknowledged PDSCH since the last feedback reception, Par. 0066).

Regarding claim 5, 12, and 17, Karaki teaches, The method of claim 1, The method of claim 9, and The apparatus of claim 13 respectively, wherein the field is a 1-bit field (Karaki; a toggle bit … may indicate whether the latest HARQ-ACK feedback from the UE was received by the gNB or not (this may be referred to as NFI, e.g. NFI bit, Par. 0063) for indicating: 
no second HARQ-ACK feedback group is requested to be acknowledged over the HARQ-ACK TxOP, and the second HARQ-ACK feedback is to be transmitted only for the first HARQ-ACK feedback group over the HARQ-ACK TxOP (Karaki; the toggled NFI value tells the UE that the previous PUCCH was successfully received. The DAI corresponds to the unacknowledged PDSCH since the last feedback reception, Par. 0066), or 
one of the one or more second HARQ-ACK feedback groups is requested to be acknowledged over the HARQ-ACK TxOP, and the first HARQ-ACK feedback is to be transmitted for the first HARQ-ACK feedback group and the one of the one or more second HARQ-ACK feedback groups over the HARQ-ACK TxOP (Karaki; the non -toggled NFI value at T+4, explicitly indicates that PUCCH was not received. In this case the DAI also count the PDSCH that should have been acknowledged in the previous PUCCH transmission, Par. 0067).  

Regarding claim 8 and 20, Karaki teaches, The method of claim 1 and The apparatus of claim 13 respectively,
(Karaki; The slot timing (denoted as K1) between DL data transmission and acknowledgement is determined based on a 3-bit field in DCI … NR provides the flexibility to include aggregate feedback corresponding to multiple HARQ processes in one PUCCH/UCI transmission, Par. 0036; HARQ feedback transmission (e.g., UCI) is subject to LBT, Par. 0044).  
  
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 2, 10, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karaki in view of Takeda et al. (Takeda hereafter) (US 20160157213 A1).

Regarding claim 2, 10, and 14, Karaki teaches, The method of claim 1, The method of claim 9, and The apparatus of claim 13 respectively.
	Karaki fail to explicitly teach,

However, in the same field of endeavor, Takeda teaches
wherein each of the first DCIs carries a first group indicator (GI), and each of the one or more second HARQ-ACK feedback groups includes a set of downlink transmissions associated with DCIs each carrying a GI different from the first GI (Takeda; DCI included in the PDCCH subframe is configured with HPGN bit field (3 bits) and RV and NDI bit fields for four TTIs (subframes), as illustrated in FIG. 8B, Par. 0069 [Note that group number has 3 bits]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Karaki to include the use of HPGN as taught by Takeda in order to designate the number for specifying a HARQ process group (HARQ process group number) corresponding a plurality of TTIs (subframes) (Takeda; Par. 0066).


Claim 7 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karaki in view of He et al. (He hereafter) (US 20200228289 A1).
  
Regarding claim 7 and 19, Karaki teaches, The method of claim 1 and The apparatus of claim 13 respectively.
	Karaki fail to explicitly teach,

concatenating one or more HARQ-ACK codebooks corresponding to the first HARQ- ACK feedback group and the one or more second HARQ-ACK feedback groups in the HARQ- ACK feedback in an increasing or decreasing order of corresponding group indicator (GI) values of the first HARQ-ACK feedback group and the one or more second HARQ-ACK feedback groups.  
However, in the same field of endeavor, He teaches
further comprising: 
concatenating one or more HARQ-ACK codebooks corresponding to the first HARQ- ACK feedback group and the one or more second HARQ-ACK feedback groups in the HARQ- ACK feedback in an increasing or decreasing order of corresponding group indicator (GI) values of the first HARQ-ACK feedback group and the one or more second HARQ-ACK feedback groups (He; HARQ-ACK bits are independently mapped per CG according to CG-specific DAI IEs  … For a given codebook size S, the HARQ-ACK bits concatenation is then performed by: a) sequentially mapping the HARQ-ACK bit sequence of a first CG starting from first bit of HARQ-ACK codebook (i.e. e.sub.0), and b) sequentially mapping the HARQ-ACK bit sequence of a second CG from the end bit of HARQ-ACK codebook (i.e. bit e.sub.S-1). This procedure of HARQ-ACK bits concatenation is illustrated in FIG. 4, Par. 0023 [Note DAI values are increasing]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Karaki to include the He in order to sequentially map the HARQ-ACK bit sequence (He; Par. 0023).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARMIN CHOWDHURY whose telephone number is (571)272-6419.  The examiner can normally be reached on M-F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S..C./Examiner, Art Unit 2416                                                                                                                                                                                             
/ALEX SKRIPNIKOV/Primary Examiner, Art Unit 2416